Case 6:20-cv-00477-ADA Document 83-2 Filed 03/17/21 Page 1 of 7

UNITED STATES PATENT AND TRADEMARK OFFICE

UNITED STATES DEPARTMENT OF COMMERCE
United States Patent and Trademark Office
Address: COMMISSIONER FOR PATENTS

P.O. Box 1450 .

 

 

 

 

 

 

 

Alexandria, Virginia 22313-1450
www.uspto.gov
| APPLICATION NO. | FILING DATE | FIRST NAMED INVENTOR | ATTORNEY DOCKET NO. | CONFIRMATION NO. |
10/262,834 10/03/2002 Christoph Ochsner Q71917 4684
7590 10/03/2006 | EXAMINER }
SUGHRUE MION, PLLC JUNG, MIN
2100 Pennsylvania Avenue, N.W. :
Washington, DC 20037-3213 | ART UNIT | __PAPERNUMBER |
2616

DATE MAILED: 10/03/2006

Please find below and/or attached an Office communication concerning this application or proceeding.

PTO-90C (Rev. 10/03)
Case 6:20-cv-00477-ADA ‘Document 83-2 Filed 03/17/21 Page 2 of 7

 

 

 

 

Application No. Applicant(s)

10/262,834 OCHSNER, CHRISTOPH
Office Action Summary Examiner Art Unit

Min Jung 2663

 

 

-- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
Period for Reply

A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 3 MONTH(S) OR THIRTY (30) DAYS,
WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.

- Extensions of time may be available under the provisions of 37 CFR 1.136(a). tn no event, however, may a reply be timely filed

after SIX (6) MONTHS from the mailing date of this communication.
- IfNO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
- Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).

Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any

earned patent term adjustment. See 37 CFR 1.704(b).

Status

1)X] Responsive to communication(s) filed on 03 October 2002.
2a)L] This action is FINAL. 2b)X] This action is non-final.
3)L] Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

Disposition of Claims

4) Claim(s) 1-7 is/are pending in the application.

 

 

4a) Of the above claim(s) is/are withdrawn from consideration.
5)L] Claim(s) is/are allowed.
6) Claim(s) 1-7 is/are rejected.
7)L] Claim(s)__ is/are objected to.
8)L] Claim(s)____ are subject to restriction and/or election requirement.

Application Papers

9)L] The specification is objected to by the Examiner.
10)L_] The drawing(s) filed on is/are: a)L] accepted or b)(_] objected to by the Examiner.
Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
11)L] The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

 

Priority under 35 U.S.C. § 119

12)K] Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
a) All b)[_] Some * c)L None of:
1.2] Certified copies of the priority documents have been received.
2.L) Certified copies of the priority documents have been received in ApplicationNo.
3.L] Copies of the certified copies of the priority documents have been received in this National Stage
application from the International Bureau (PCT Rule 17.2(a)).
* See the attached detailed Office action for a list of the certified copies not received.

Attachment(s)

1) X Notice of References Cited (PTO-892) 4) O Interview Summary (PTO-413)

2) C1] Notice of Draftsperson’s Patent Drawing Review (PTO-948) Paper No(s)/Mail Date.__.

3) BX] Information Disclosure Statement(s) (PTO/SB/08) 5) [] Notice of Informal Patent Application
Paper No(s)/Mail Date . 6) oO Other:

 

 

 

 

U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06) Office Action Summary Part of Paper No./Mail Date 20060930
Case 6:20-cv-00477-ADA Document 83-2 Filed 03/17/21 Page 3 of 7

Application/Control Number: 10/262,834 Page 2
Art Unit: 2663

DETAILED ACTION

Claim Rejections - 35 USC § 112

1. The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of
making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the
art to which it pertains, or with which it is most nearly connected, to make and use the same and shall

set forth the best mode contemplated by the inventor of carrying out his invention.

2. Claims 1-7 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply
with the enablement requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to enable one skilled in the art to which it
pertains, or with which it is most nearly connected, to make and/or use the invention.
The present invention recites ‘the network node removing the majority of the protocol
data from the data stream’. However, the specification does not teach any details
regarding the portion (majority) of the protocol data removed. Specification describes
that there are four protocol! processing units PL1 to PL4 which process the
communication protocols of layers 1, 2, 3, and 4. It is not clearly understood what are
the protocol data that are removed. First of all, it is not clearly taught if the ‘protocol
processing’ is the same function as the ‘protocol data removal’, and if ‘protocol data
removal is only a part of ‘protocol processing’ function, then the protocol processing
function need to be described in full for the system to be enabling. It seems that the
invention need to include some further processing of overhead information rather than
simply removing the protocol data. Regarding the ambiguity of the term “majority”, it is

not described whether the term “majority” means more than half of the bytes from the
Case 6:20-cv-00477-ADA Document 83-2 Filed 03/17/21 Page 4 of 7

Application/Control Number: 10/262,834 Page 3
Art Unit: 2663

header is removed, more than half of the layer-specific information from the seven layer
protocol is removed, or something else?

3. The following is a quotation of the second paragraph of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

4. Claims 1-7 are rejected under 35 U.S.C. 112, second paragraph, as being
indefinite for failing to particularly point out and distinctly claim the subject matter which
applicant regards as the invention.

Claims 1-7 are indefinite in that the claim recitation is not in conformance with
standard idiomatic English. Further, the sentences (and/or phrases and clauses) are

tangled, and therefore, unclear in meaning.

Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(e) the invention was described in (1) an application for patent, published under section 122(b), by
another filed in the United States before the invention by the applicant for patent or (2) a patent
granted on an application for patent by another filed in the United States before the invention by the
applicant for patent, except that an international application filed under the treaty defined in section
351(a) shall have the effects for purposes of this subsection of an application filed in the United States
only if the international application designated the United States and was published under Article 21(2)
of such treaty in the English language.

6. Claims 1 and 5 are rejected under 35 U.S.C. 102(e) as being anticipated by
Huitema et al., US 2002/0073215 (Huitema).
Huitema discloses a method and system fro transmitting encapsulated Ipv6 data

packets. Regarding the present claims, Huitema teaches transmission of data via a
Case 6:20-cv-00477-ADA Document 83-2 Filed 03/17/21 Page 5 of 7

Application/Control Number: 10/262,834 Page 4
Art Unit: 2663

communications network (Internet 320) to a terminal (terminals 340, 350, or 360) via
network node (DSL modem 390 and Ipv4/Ipv6 filter 410). When data stream is received
which consists of useful data and protocol data (Ipv6 data packet embedded in Ipv4
data packet), the network node (DSL modem 390 and Ipv4/Ipv6 filter 410) removes
some of the protocol data from the data stream (the Ipv4 header information and all
other data relating to the lpv4 packet are stripped), and the remaining data is switched

in the direction of the terminal. See paragraphs [0023] — [0025].

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set
forth in section 102 of this title, if the differences between the subject matter sought to be patented and
the prior art are such that the subject matter as a whole would have been obvious at the time the
invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 2-4, and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Huitema in view of Jonsson et al., US 2002/0146000 (Jonsson).

Regarding claims 2 and 6, Huitema fails to specifically teach the processing of
protocol layers 1 to 4. Huitema, however, specifically teaches the processing of network
layer packet (layer 3) since Ipv4/Ipv6 header processing is disclosed. Processing of
protocol layers at a network node such as switches and network interfaces is well
known in the art. Jonsson shows protocol stack at terminal side and network side
illustrating layer 1 (physical layer), layer 2 (data link layer 120, 150), layer 3 (network

layer 125, 130, 135, 155, 160, and 165), and layer 4 (140). See Fig. 1. Depending on
Case 6:20-cv-00477-ADA Document 83-2 Filed 03/17/21 Page 6 of 7

Application/Control Number: 10/262,834 Page 5
Art Unit: 2663

the design and need of the system, a different number of layers are processed by a
node. Therefore, it would have been obvious for one of ordinary skill in the art at the
time of the invention to implement the teaching of Huitema by employing the protocol
layer processing of up to layer 4 as shown by Jonsson and also as widely known in the
field of the invention, to perform the processing of the protocols of layers 1 to 4 to
provide the output as an application ready data.

Regarding claims 3 and 7, Huitema fails to specifically teach the communication
being performed on a point-to-point protocol. Jonsson, however, teaches point-to-point
protocol. See [0006]. It would have been obvious for one of ordinary skill in the art at the
time of the invention to implement the teaching of Huitema by employing the well-known
point-to-point protocol to satisfy the network need.

Regarding claim 4, the combined teaching of Huitema and Jonsson is silent on
the proportion of the received which is reduced by the protocol processing. The amount
of reduction (or removal) would have been within design options a person having
ordinary skill in the art would have. Therefore, it would have been obvious for one of
ordinary skill in the art at the time of the invention to choose to have what portion of the

protocol data removed depending on different results needed for the network.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to

applicant's disclosure. The Gioquindo et al. PG Pub., the Milton et al. patent, the Hsu
Case 6:20-cv-00477-ADA Document 83-2 Filed 03/17/21 Page 7 of 7

Application/Control Number: 10/262,834 Page 6
Art Unit: 2663

PG Pub., the Chuah et al. patent, and the Tal et al. patent, are cited for further

references.

10. Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Min Jung whose telephone number is 571-272-3127.
The examiner can normally be reached on Monday through Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Wellington Chin can be reached on 571-272-3134. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MJ Min Jung 0
September 30, 2006 Primary Examinér
